COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-15-00605-CR
Style:                           Dexter Keith Royston
                                 v. The State of Texas
Date motion filed*:              February 10, 2016
Type of motion:                  Motion for Extension of Time to File Appellant’s Pro Se Brief
Party filing motion:             Appellant
Document to be filed:            Appellant’s Pro Se Response to Appointed Counsel’s Anders Brief

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                              February 26, 2016
         Number of previous extensions granted:                  1      Current Due date: April 4, 2016
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (moot)
                 Other: _____________________________________
          On February 18, 2016, the Court granted appellant’s Motion for Access to Appellate Record and extended the
          time to file his pro se response to his appointed counsel’s Anders brief to April 4, 2016. Accordingly, appellant’s
          Motion for Extension of Time to File Pro Se Brief, filed on February 11, 2016, is dismissed as moot.
          Appellant’s pro se brief remains due on April 4, 2016.



Judge’s signature: /s/ Russell Lloyd
                    Acting individually


Date: March 1, 2016